Earl Warren: -- you may proceed.
Edgar E. Barton: Thank you Your Honor. During the course of the price reductions that AB made in St. Louis, it overhauled its sales methods and intensified them. The amount spent for advertising both in St. Louis and outside St. Louis was increased to the level of its competitors in St. Louis and increased outside and all these things were done for the purpose of obtaining more business. With reference to the question Your Honor asked as to why Budweiser price was raised in March of 1955. The reason which appears in the record is that in that -- at that time Anheuser-Busch put out a new product, which was called Busch Lager and was retailed as (Inaudible) of the regional beers in St. Louis. It was also put out over a wider area. That one didn't go over and a new product Busch (Inaudible) was put out and that's was presently on the market, but in connection with putting out the new product it was inconsistent to have Budweiser in the new product selling at the same price, so Budweiser was raised, the amount which was specified. Thereafter, several months after the price raise in March of 1955 the Federal Trade Commission charged that our price reduction in St Louis violated the Clayton Act as amended by Robinson-Patman. Now, in essence the facts found by the Commission here, and I think the facts are important is that AB is not a -- one of the delights of industry such as might be true in the Standard Oil case back in the days when before this Clayton was passed. Anheuser-Busch has 70% of national sales of beers. As a matter of fact all of the competitors in St Louis were among the largest 35 brewers in United States and Falstaff was number 4 among the brewers in the United States. Now its true Budweiser sold at many markets in the country at various prices depending upon that differing freight rates from St Louis to those markets, depending upon the different tax rate that exist. There's a great variety of taxes for beer which is up in Washington DC and in Missouri. Missouri has the lowest tax on beer than any State in the Union. And --
Potter Stewart: Is all the beer actually brewed in St Louis, or do you have breweries around country?
Edgar E. Barton: We have two other breweries Your Honors. There's a brewery in North New Jersey and there's a brewer -- brewery in Los Angeles, California. Falstaff on the other hand have seven breweries located conveniently around the 1/3 of the country in which they do business. And therefore they have lower freight rates from their breweries to markets than we have from St Louis to those markets. Now the Commission expressly recognized therefore, that it would be contrary to market reality to require a uniform pricing by AB or by any other brewery. At the time of our temporary price reductions in St Louis our competitors there accounted for 83% of the market. We had 12% and 5% was represented by other national shipping breweries and some others. All the competitors in St Louis they stated were substantial companies doing business as counsel said over a wide area and they have between 75% and 90% of their sales outside St Louis where there was no price reduction. Petitioner concedes that there was no proof of any sales below cost during either price reductions and indeed there was a concession of the trial that we operated profitably in St Louis during the period. The only claimed result of the price reduction was that AB, the last place seller in St Louis temporarily gained some sales in the St Louis market while its competitors accounted for somewhat less of the market during that period than they previously had, 2/3 of the market rather than 4/5 of the market. Now on these bare facts, the Commission found that we violated the Robinson-Patman Act stating that we've discriminated in price because we reduced the prices in St Louis and didn't reduce them elsewhere and that we injured competition because the difference in our prices in St Louis and markets elsewhere caused the diversion of sale to us from our competitors in St Louis. That's what they held and the meeting competition event was inapplicable they said for two reasons. First, they said its -- they claim that our reduced prices which at their lowest exactly equal to our competitor's prices did not meet an equally low price but rather under kept them and they held further in denying the meeting competition defense that since we were not losing sales in St Louis but losing them elsewhere, we couldn't reduce our prices in St Louis in order to recoup some of those loses, even though the competitors inside St Louis and outside St Louis to whom we are losing the business were by and large the same and it was feasible for us to reduce the prices in St Louis to recapture part of that business and it wasn't feasible for us to do it outside St Louis. The way they expressed however, more advantageous it was for us to do it in St Louis. The Commission on the basis of these findings and these facts which they found issued an order which would prohibit AB from ever making any reduction in price any place that it had a competitor which is every place, unless it proportionally reduced its prices everywhere simultaneously.
Speaker: Where is that order found?
Edgar E. Barton: The order is at R 488 Your Honor.
Speaker: 2849 the same words there is where the reference is made.
Edgar E. Barton: Now it's true that the counsel for the Government now concedes that that order maybe unduly broad, but I submit to Your Honors that that order is a precise -- precise reflection of whole commission theory in this case and that the concession which is made with the respect breadth of the order is really a concession with regards to the theory of the case. Now I might say that in the Court of Appeals we made four contentions. We urge that there was no discrimination in the price demonstrated. This issue arose not on the petition for review but when the Commission filed its brief in the Court of Appeals and expressly stated that it was not concerned with differences in price among the markets but solely with the reduction in price in one market without simultaneous reductions elsewhere. Second we argued that even there was a discrimination in price there was no injury to competition shown from the discrimination as required by the statute. Third that in any event AB had met an equally low price of competitor in good faith. And fourth, that order was illegal in the sense that its effect was to eliminate and deprive AB of statutory defenses and would be completely anti-competitive. The Court of Appeals held that AB did not discriminate the price between different purchasers as required by the statute. It refused to adopt the Commission's position that a price discrimination as demonstrated here by a mere price reduction in one market without simultaneous reductions everywhere. Rather it held that whereas here different prices in different markets were characteristic of all sellers in the industry, a mere price reduction in one market did not mean that there was a discrimination in price within the meaning of Section 2 (a) of the act. Based upon the legislative history, it held that price discrimination means more than mere difference in price and notice that the Commission did not complain about the common fact this is having different prices in different markets. Viewing the cases it did, it did not reach the Commission's contention that in the alleged diversion, temporary diversion of sale has amounted to injury within 2 (a). And although it didn't reach the Commission's restrictive interpretation of Section 2 (b) of the Act, the Court of Appeals expressly stated that they did not reach these questions. Having stated what this case involves perhaps it is -- perhaps it is well also to state what it does not involve. First, despite the argument made counsel in the -- for the Government in the petition for certiorari and its main brief, the case does not involve the proposition that a price discrimination under 2 (a) is limited to sales at different prices to competing purchasers. We have never so contended. We do not now so contend and the Court below did not so hold. The Commission's argument in the petition for certiorari in its main brief was directed not upon what the Court held, but rather upon what the Commission called the thrust of the opinion and upon the Court's emphasis on certain facts. In our brief, filed here, we demonstrated the Court of Appeals obviously recognized that 2 (a) covered sales at different prices to non-competing customers by its full quotation from Congress and had it back, which outlined the possibility of discrimination in price between non-competing purchasers under certain circumstances. We noted that when the Commission's brief referred to the legislative history relied upon by the Court of Appeals it omitted that portion which referred to sales below cost which could be referable only to price discrimination among non-competing purchasers. Now in its reply brief and its oral argument, I do not believe that petitioner repeats the precise position which it took in the petition for certiorari in its main brief but appears to have abandoned it. It now contends that the Court below construed the statute so as to make it applicable to different prices to non competing purchasers only when adverse economic effects upon purchasers paying higher prices are shown. However, this is not correct either. To be sure, the legislative history shows that the relationship between non competing purchasers is required, but this does not mean and the Court of Appeals did not hold or even infer that injury to purchasers paying the higher price was required. Rather, the legislative history shows and the Court of Appeals held by inference if not expressly, that what is required to create the relationship between non competing purchasers was proof of sales below cost or necessary profit in the area of the lower prices thereby leaving that deficit if such losses has occurred to be made up by higher prices to other purchasers elsewhere. However, this case does not involve sales and loss in one market until the competitors were forced out of business while at the same -- same time making up those losses in other markets. They expressly conceded during the proceeding that the increased sales of AB and St. Louis allowed it to operate properly within that area. They expressly found there was no proof of -- that we used income or profit from the rest of our businesses to stabilize losses in Saint Louis or indeed that were any losses in St. Louis and counsel here concedes that those findings were made. Consequently there were no losses to be passed on by higher prices to purchasers in other areas, Moreover, the St. Louis competitors were not just local competitors, but they were substantial company, doing business through out a wide area and they were willing to transport from St. Louis and the outside. It was expressly found as I said that 75% to 90% of their business was done outside of St. Louis. It was apparent to these competitors. They couldn't be put of a business or their competition impaired by AB's price reduction in St. Louis. Now, with respect to the first issue here, the issue of whether not AB discriminated in price that -- that was the decisive issue in the Court of Appeals, I turn first to the words of the statute.
Potter Stewart: Is that the only issue before us?
Edgar E. Barton: No Your Honor. If I'm not --
Potter Stewart: (Voice overlap)
Edgar E. Barton: I do not believe it is. I think that if Your Honor should find that the Court of Appeals was wrong on this issue, that it's within your power to examine the further issues in the case under a long line of cases and that for reasons which I would like to state later, it's desirable to do so.
Potter Stewart: But on that the Government disagrees with you I think.
Edgar E. Barton: The Government disagrees that this case is ripe for such decision. I don't think they disagree that the Court is without the power to do so.
Hugo L. Black: Do you mean we should decide all of those questions that were left undecided?
Edgar E. Barton: Yes Your Honor I believe so for reasons which I would like to state when I take those up. Now the Statute itself, Section 2(a) --
Earl Warren: How large is directed in this case, is it a very voluminous one?
Edgar E. Barton: The record is three volumes and in it appears --
Earl Warren: No -- no I mean the unprinted record.
Edgar E. Barton: No, the unprinted record -- that which is not printed is very little. We printed practically everything.
Earl Warren: I see.
Edgar E. Barton: We printed everything except the argument before the Commission and the proposed findings before the examiner. Now the statute itself, 2 (a), provides in pertinent parts that it shall be unlawful to discriminate in price between different purchasers where the affect of such discrimination maybe substantially lessen competition or great monopoly in any line of commerce. Thus, there are at least three separate elements which must be proved before a violation of the statute is found. First, that a seller discriminates in price between different purchasers Second, that there may be in any line of Commerce, the injury to competition required by the statute and third, that that injury to competition was caused by the discrimination in prices. The Commission here asked the Court of Appeals to hold that a mere reduction of prices in St. Louis without reducing prices in other marketing areas was itself to discriminate in price. The Court of Appeals held as I've stated that AB and not -- was not shown to have discriminated in price between different purchasers as required by the Act. It held that to discriminate in price between different purchasers meant more than to merely reduce prices in one area or to charge different prices in different areas. If I understand them correctly here, the Commission now argues to this Court that AB discriminated in price because it contends any difference in price between markets is a discrimination in price. You'll recall when counsel read the statute, he substituted the word “different” for “discrimination” and construed discrimination to mean difference. Now, since it's customary in many industries for companies to have different prices in different markets, the ramifications of the adoption of this doctrine are extremely pervasive and will inevitably deter normal pricing activities which have no anti trust significance. This Court has never draft -- directly passed upon the meaning of discriminate in price in a territorial price case. Balian against Arden Farms, a decision in the Ninth Circuit, directly involved the question and came to the same conclusion as the Seventh Circuit in this case, namely, that a mere difference in price didn't constitute a discrimination. This Court denied certiorari in Balian. Now, in this case the Court of appeals applied the plain dictionary meaning of discriminate that is, differentiating unfairly in its opinion. The Commission's main brief to this Court concedes as much but claims that another dictionary meaning which it mis-cites should been used. But all the legislative history is in accord with the meaning of discriminate applied by the Court of appeals. That legislative history demonstrates that the term discriminate in price means more that a mere difference in price. Congressman Utterback's statement, Congressman Utterback was the Floor Manager of Robins-Patman, he has been much with his statement -- had been much relied upon by this Court, in other cases, Congressman Utterback stated quite plainly and I quote “It has meaning as simple English A discrimination is more than a mere difference.” We have found nothing in the legislative history to the contrary and nothing contrary is cited in either the Commission's briefs. In fact, petitioner now appears to agree that a discrimination is more than a mere difference when it states in its reply brief at page 7 that discrimination in legal usage means more than a differentiation in treatment which judged by controlling legal standard is invidious. Now if the differentiation must be invidious then I submit that discrimination must be more than a mere difference.
Hugo L. Black: Did I misunderstand the argument, I'm wondering, I -- I understood the argument to be that the statute defined its own invidiousness, that's what I thought he was arguing.
Edgar E. Barton: Your Honor, I'm not entirely clear what he was arguing on that point. I take it that his argument was that discrimination should be interpreted as difference.
Hugo L. Black: I thought difference but there -- there's some standard set out in there as I understood him to argue it.
Edgar E. Barton: Well the standard is what he said was set out to determine if that were the effective clause Your Honor. Now I submit that you cannot read the word --
Hugo L. Black: That was justified by difference in cause, what about that?
Edgar E. Barton: That is a defense Your Honor to the statute, but that doesn't go to the question of whether it's a discrimination.
Hugo L. Black: Well if it's a defense it would mean but -- whatever -- whatever attitude (Inaudible) the parties have to present it. It would show that all differences are not discrimination within the meaning of the statute.
Edgar E. Barton: Well your Honor I take it that there would be -- it would be a misreading of the statute however to say that the word did -- that would be construing the whole statute to be discrimination, and then you would determine whether it would have the necessary -- or for the difference you have the necessary effect and whether it was not otherwise exculpated by one of the sections proviso of the statute and then you would say that it is -- if it falls in that category it is a -- not a discrimination if it were exculpated or a discrimination otherwise but our contention is that by the plain meaning of the word discrimination and by the legislative history the word discriminate has a meaning apart from the rest of the section of the statute.
Hugo L. Black: What would -- what would you say would have to be proven with invidiousness of --
Edgar E. Barton: I would say--I would say Your Honor that it has to be proved in a territorial price case, what has been proved in the prior cases pertaining to this matter, namely, in Moore against Mead, in Puerto Rico, in the Maryland Baking Case, and in E. B. Muller that there was on the part of the seller who sold at a lower price in an area, sales below cost or --
Hugo L. Black: Why do they have to be below cost?
Edgar E. Barton: Because that Your Honor is indicia invidiousness. It's an indicia of showing that there's been an unfair lowering of the price in that area.
Hugo L. Black: I thought it was to protect the purchaser from different prices, am I wrong in that?
Edgar E. Barton: The object was two-fold Your Honor in your passage of Clayton and Robinson-Patman. The object was one, to protect competing purchasers against having different prices charged as between them where there was injury to competition and where there was no defense. In connection with territorial price cases the intention as clearly disclosed by the Section 2 of the original Clayton Act and as disclosed by Congressman Utterback's statement was that there should be some relationship between the purchasers receiving a different prices and in a territorial line case that was to be established by the showing of sales below cost or necessary profits in the area of the lower price or alternatively in accordance with the decisions of this Court that there was clear intent on the part of the discriminator to eliminate competition in area of the price reduction.
Hugo L. Black: Now if I understand your argument on the territories, I don't know whether I'm part of that yesterday.
Edgar E. Barton: Yes Your Honor, I appreciate your question.
Hugo L. Black: I can't say what part it is. As I understand it if you say that this company or any other that does a national business is free under this Act, may be he is, fixed prices differently in each city in the country if he wants to do so without violating the Act so long as it's not something invidious or some evil purpose connected with it?
Edgar E. Barton: Yes Your Honor that's my contention.
Hugo L. Black: That's rather --
Edgar E. Barton: And now -- and I want to point why I think that's true.
Potter Stewart: Doesn't the -- doesn't the Commission concede that?
Edgar E. Barton: No Your Honor. I don't think they do. I think the Commission's position here looked at logically on the basis of what counsel has said is that any difference in price between markets is a discrimination. Now he says that that's not illegal unless it has the required effect and it wouldn't be illegal if the affirmative defenses were approved.
Felix Frankfurter: Could the Federal Trade Commission make an explicit finding that the price was lowered not below cost but was lowered so drastically in order to bludgeon or refuse the word to bludgeon a rival competitor out of existence?
Edgar E. Barton: If they -- if they made such a finding I believe Your Honor there would a discrimination in here.
Felix Frankfurter: But I understood -- I may have misunderstood, but I understood the word bludgeon wasn't used, more delicate language was used but is -- wasn't it – isn't that government's case?
Edgar E. Barton: No Your Honors it isn't. If Your Honor was to bear with me on that I -- before the luncheon I tried I tried -- I wanted to try to make my position clear that there was no finding here of -- in purpose to eliminate the competitors.
Felix Frankfurter: I am not saying that there was because that involves your colloquy with the Chief Justice as to what findings were incorporated in the Commission's determination.
Edgar E. Barton: Yes.
Felix Frankfurter: But I just wondered as to whether you would agree that there could be discrimination in the center of price lowering which is not so obviously, say what you call unfair namely that it's -- it doesn't even cover the out-of-pocket expenses, you would agree to that?
Edgar E. Barton: I would agree to that Your Honors. I say that --
Felix Frankfurter: And that rests on -- on facts?
Edgar E. Barton: That's right it rests on facts Your Honor, but the Commission's position here is not based on that. The Commission's position here on this discrimination point is based on the theory that any difference in price is a discrimination without more. Now why shouldn't it be the law that any difference is a discrimination or reductions in price and differences in price in various markets in every areas are evidence of normal competitive activities in most industries. They reflect not only different costs and market conditions but also active competition for business. In fact the petitioner's reply brief, page 8, I'd like to refer to it in the middle of the page. The bottom of the page says, “There's a significant difference legally as well as factually between normal and legitimate pricing activities designed to obtain a larger share of business in a marketing area and those which represent a punitive or destructive attack on local competitors and impair the health and -- the vitality and health are the processes of the competition. Now I submit Your Honor that that is precisely my point that this is the question of whether there is a purpose or whether the price discrimination is of the type that will sap the vitality of competition that determines whether it is a discrimination in price.
Felix Frankfurter: But your argument really is that this Court hasn't before it the finding or determination by the Federal Trade Commission that this was punitive move by Anjeuser-Busch.
Edgar E. Barton: That is certainly true Your Honor.
Felix Frankfurter: That's a -- that's not a legal question, that's -- that's reading the record and finding out what really is before us?
Edgar E. Barton: No, I don't quite think so Your Honor because I think it is clear that --
Felix Frankfurter: I didn't say that isn't illegal. That's also illegal.
Edgar E. Barton: That's also some type.
William O. Douglas: As I -- as I've followed the -- the Governmental view correctly I judge that you are substantive and in agreement but on a very narrow decision here in the Court of Appeals, Court of Appeals was wrong and --
Edgar E. Barton: Your Honor --
William O. Douglas: -- not the question what not to favor long and decided in your favor by all those grounds but then that the real issue is whether this discrimination that he finds had the invidious purpose that was attributed to it by the Commission. It -- isn't the real controversy here?
Edgar E. Barton: No it really isn't Your Honor. They -- they -- Commission's interpretation in the Seventh Circuit and you've -- the brief is up before this Court. We have had the Seventh Circuit brief right here. Their contention in the Seventh Circuit was that any lowering of price without simultaneous lowering elsewhere is a discrimination in price. Then they said that the discrimination here had the adverse effect because AB gained business and some other competitors lost business during the period of price reduction. And then they said that there wasn't and the meeting competition defense was not established because of the reasons that they've outlined -- that I've outlined. They did throw into their brief before the Seventh Circuit this contention that we had done for the purpose of punishing. Curiously enough, when they argued this point before the Court of Appeals they can didn't claim Your Honor that the finding of the examiner on this point had been adopted in the order. Rather they state it in the brief which is before Your Honor in the Seventh circuit that there was specific language in the opinion which adopted it. Well that was obviously wrong and we pointed that out to the Court of Appeals. Now, suppose for example that a manufacturer is losing sales in general.
William O. Douglas: But just to follow up --
Edgar E. Barton: Yes.
William O. Douglas: -- my question --
Edgar E. Barton: Alright.
William O. Douglas: -- with you. If there were a case on all force with this plus the clear cut admitted finding that the reduction in -- in St. Louis or the pertinent question was made for the purpose of using against it as a club over that these competitors in other markets, would you concede that would be covered by 2 (a)?
Edgar E. Barton: Your Honor I think that would be a closer case than this one. I'm not entirely sure that 2 (a) should be so construed to say that action if taken would per se be a discrimination, but I think it'd be a closer case, but I would point out further --
Speaker: What more could you prove?
Edgar E. Barton: Pardon?
Speaker: What more would you have to prove --
Edgar E. Barton: Well I think --
Speaker: -- Justice Douglas puts to you? I don't understand why you say that wouldn't be a 2 (a) discrimination?
Edgar E. Barton: Well Your Honor maybe it would be. I'm not going to take a firm decision that it is not.
Speaker: You'd have to assume that much.
Edgar E. Barton: I'm not going to take a firm decision it's not.
Potter Stewart: But it's at least arguable.
Edgar E. Barton: It's says it's arguable.
Potter Stewart: As a the matter of statutory construction if there has to be competition, there has to be differential -- differentiations made in price among competing purchasers or purchasers within a relationship to each other for this statute 2 (a) to be applicable.
Edgar E. Barton: That's right. That's our contention Your Honor. Now why should it -- just take a couple of examples that deter -- that outline and elucidate why a difference is not a discrimination? Suppose a manufacturer is loosing sales generally throughout the country, there are a number of things that he can try to do. He can try to increase his advertising. He can try change his package or his product, but if it is a product on the classical theory he'll decide, well let's try lowering prices. Lower prices means more sale, but there is such a thing inelastic demand and he may wish to try out that lowering of prices to try it in one or two markets to see how it goes and then if it works there, lower generally. Now there a lowering of prices in one market and not others, sales may increase. But if you try -- tried it and be successful under the Commission's theory it'd be violating the Robinson-Patman Act. Or suppose in a very competitive market where there are number of strong competitors one competitor changes its price. Product is binding a small patented gadget or he gets an advertising campaign that catches on and that competitor begins to take over increase in share of the businesses. Our manufacturer can't make the thing, product's change. His advertising agency can't produce the same catchy slogan. So you have to reduce prices slightly in order to try to make up for that advantage. Or suppose that the manufacturer is not selling it all on a particular market and he wants to enter the market in order to get a toe hold as Hamms Beer is trying to do in this market as you may have noticed in the Washington Post advertisement yesterday, coming into the market at local beer prices even though they sell them in Chicago and all the rest of the country, this part of the country at so-called premium prices. Now, there are many other examples. It's perfectly true that none of those situations are precisely the case we have here. But the point is, that localized price reductions or difference in price between different markets serve a perfectly legitimate purpose and it is with the view towards permitting the continuation of these and other legitimate purposes that the statute should be construed. And I might point out that none of these illustrations come within the statutory defenses. If they are to be preserved, therefore it must be by construction of some other term in the statute. Thus Congress and Utterback have told it and these illustrations have shown that a discrimination in price is more than a mere difference in price. But what in addition is required? Well, I pointed out in answer Justice Black's question at least that the Congressman Utterback's statement shows clearly that the other circumstance which is required is proof that the seller who had the different prices is selling below cost and necessary profits. And I don't understand in the light of the terms of that statement how the Commission can claim, as it does in its reply in its brief, Reply (B) that the decision below would leave business organizations free to cause to conduct territorial price foray so long as they were willing to absorb loses. If they had loses, there would be discrimination in price under the statute. Now, this analysis is consistent with the legislative history as contained in the House committee Report of the original Section 2 of the Clayton Act which is relied upon by petitioner in its brief in part as the report on the bill which became the Clayton Act. This committee report demonstrates that the evil at which Section 2 was directed in connection with territorial price differences was lower prices involving sales of a commodity at below the cost of production with the intent of destroying the business of competitors of the seller and obtain a monopoly. Now, it's not a sufficient answer to claim that this legislative history is wholly inapplicable because the bill was changed in conference before enactment. The evil remains the same. It is true that the language of the bill was changed and that the language requiring proof of purpose was eliminated when the bill was rewritten by the conference committee as is claimed by counsel. However, it is clear that the House report described the evil at which the territorial price aspects to the bill were drafted and that is still the evil, I submit. Moreover, the prior adjudicated price cases in which the violation has been found, uniformly involve situations of this nature, sales below cost to drive out the sole competitor and obtain a monopoly. As counsel said in answer to Mr. Justice Whittaker's question this morning, he is not talking about in this case, a case like the Standard Oil case. He's talking about the case that the Commission made in -- in this situation and it's a case that's far different from those cases that have been brought under this Act. It was true in the only territorial price case has been before the District Court, Moore against Mead there, there was terribly low cost as disclosed in the record and the clear purpose was as found in the -- as stated in the opinion to drive a competitor out of business. It was true in Porto Rican and it was true in Muller. In Maryland Baking, there was a clear purpose to punish a competitor for who went into a business that the discriminator didn't want him to go into. There wasn't clear proof of sales below cost but the issue was not made. In none of these cases was the meaning of the statutory term “discriminated in price” at issue. However they are -- each one of them consistent with our position. In the one case that we found in which this was an issue, Balian, the absence of such facts led the Ninth Circuit to hold that the price reduction made (Inaudible) in Los Angeles but not elsewhere was not in price discrimination within the meaning of the act.
Felix Frankfurter: Was cutting -- was cutting below the normal profit, whatever that is, I know that it specially is termed but cutting very, very below the normal profit which the cutter could well stand for long period but his rivals can't, could that be found, if not would it not be fairly be would that be found -- could that be found by the Commission to have punitive purpose?
Edgar E. Barton: I don't that --
Felix Frankfurter: Suppose it is below cost --
Edgar E. Barton: Yes, I don't think it has to be below cost, Your Honor. I think it clearly does not have to be below cost. In these cases here to which I made reference, the proof was that it was actually below cost.
Felix Frankfurter: I understand that.
Edgar E. Barton: I do not contend that here.
Potter Stewart: But is it at the fact here that their -- their actual profits were not from -- in St. Louis from the St. Louis business?
Edgar E. Barton: Your Honor, they -- they all (Inaudible). The sales went up as counsel pointed out and they had the record doesn't disclose what the profit picture was in Saint Louis. Counsel made, conceded that it was profitable, but there was no reference in the record to that fact. Now, the doctrine of these cases demonstrate as determined by the Court of Appeals that AB did not discriminate in price under the facts of this case. The Commission opinion is barren of any reference to sales below cost or at reduced profits or any purpose or design of eliminating its competitor or punishing a competitor, not a word in the Commission opinion about that. And under these circumstances it's apparent that the Commission has not brought this case within the definition of discrimination in price as established by the legislative history and by the adjudicated cases. There's no warrant whatsoever for the Commission's contention that the holding of the Court below would permit severe price reductions for the purpose of driving competitors out of business.
Felix Frankfurter: Are you -- are you or have you argued, if so I missed it, but are you arguing that if the record should be interpreted to disclose those findings by the Commission that this is a punitive foray or punitive movement are you arguing that the -- that your evidence before the Commission did not warrant such argument?
Edgar E. Barton: No, Your Honor. I am arguing that the Commission --
Felix Frankfurter: I mean are you – (Inaudible)
Edgar E. Barton: Well -- well I think --
Felix Frankfurter: It's no use for them to argue about that.
Edgar E. Barton: No, Your Honor.
Felix Frankfurter: (Inaudible)
Edgar E. Barton: Yes, Your Honor. The -- there is no evidence to support a finding of that nature, but I'm arguing primarily that the Commission did not make that finding.
Felix Frankfurter: I -- I thought of it.
Edgar E. Barton: Now, and that I might point out that this pattern of the prior cases had a reduction for the purpose of driving competitor out of business is not even remotely the factual allegations or proof in this case and the Court below was dealing with this case and not with the hypothetical case.
Earl Warren: Does the testimony Mr. Busch that -- that Mr. -- having read the -- reflect anything on that?
Edgar E. Barton: Your Honor -- Your Honor, I would ask that it -- it does. I take -- I think reflect the actual fact of what the purpose was. And I would -- the testimony is about eight or ten pages in length. And I would like, if possible that the Court read that testimony because it discloses on its face quite candidly that the only purpose, if we're reducing prices here, was to get more business and to try to find some answer to the problem that they had. It was no purpose whatsoever to punish competitors for not having raised prices. He stated quite candidly that if they hadn't lost business, there probably have been no reason to reduce prices and that's quite true.
Earl Warren: I didn't think that was the statement he read. I thought the statement he read was to the effect that that if they had -- if they had raised their prices too, there wouldn't have been any reduction on the part of -- of AB.
Edgar E. Barton: Well Your Honor, I think that --
Earl Warren: Am I wrong in that?
Edgar E. Barton: No, he said -- you did not -- he said competitive-wise certainly that their failure to raise prices was competitive-wise a reason for his reduction.
Earl Warren: And I thought he said also that if that hadn't been -- hadn't been for the fact that they didn't raise their prices, then it wouldn't have been done.
Edgar E. Barton: He did say that but he said it in a context, Your Honor, of explaining that if there had been no loss of sale, it would not have been necessary to lower prices in St. Louis to get more sales. Now --
William J. Brennan, Jr.: Do you mean by that as a pattern of what he was saying in effect to us at the regional and the local rate made increases outside of St. Louis that normally and apparently had been the fact then that AB would not have suffered the loss of the markets outside of Saint Louis which made it necessary to indulge in this experiment in St. Louis?
Edgar E. Barton: That's right, Your Honor. That is what his testimony was. What everything he said was consistent with the record and that was the fact. Now, this analysis I submit indicates that the words “discriminating in price” are not to be construed out of context. Petitioner's position is that any difference in prices of discrimination but is not actionable under 2 (a) unless it causes injury to competition. But if the rule were that a mere difference in price constitutes a discrimination within the meaning of the statute then any manufacturer selling at different prices in more than one marketing area would be at the mercy of consumer reaction as to -- as to whether he'd be -- be found in violation. If consumers decided to buy more of his products in the areas where he had a lower price for any number of legitimate reasons then he's violating 2 (a) under the Commission's decision here. The inevitable tendency of the adoption of such rule would for all sellers to have uniformly high prices throughout the United States. It is difficult if not impossible to envisage the public interest. How the public interest would be served by such a construction of the statute. For under these circumstances 2 (a) would become a price fixing law inconsistent with the overall Congressional policy of protecting free competition. Every reduction in price in a particular market and every difference in price would become vulnerable. No seller could risk reducing his price in any market without reducing -- even though to gain business he lost elsewhere because if you obtain more business in the area of the price reduction, you can never be sure that the Commission or some treble damage plaintiff would sue in a Court and claim he has violated the law. Since the seller could never know in advance whether his price, sales had increased as a result of the price reduction, who would never reduce prices unless he thought so. In any realistic view of the Commission's proposition, 2 (a) becomes a compelling deterrent to active price competition and price competition is the very essence of competition itself. Petitioner's position would create the incongruous result that price competition would be more restricted than none-price forms of competition such as advertising, sales promotion, and other forms of sales activity which do not benefit the public would recommend. If sales gained were due to price competition, lowering prices in one area but not lowering them elsewhere, they'd been forbidden. If due to a better finance advertising program by a seller in that area, they would enjoy a preferred legal position. I submit the statute should not be construed to create this situation. After all, prices are, as this Court stated in Socony Vacuum like this, the central nervous system of the economy and any restrictions which would interfere with the free movement of price is to be avoided unless absolutely required by Congress.
Hugo L. Black: But that's what the 2(a) does, isn't it? That it does --
Edgar E. Barton: You mean --
Hugo L. Black: -- it does restrict competition.
Edgar E. Barton: Yes, Your Honor, it does. And the question before this Court is how much 2 (a) is to be construed to restrict competition. There is as I'm sure Your Honor, realizes by the question, a – somewhat of an inconsistency between 2(a) in the Sherman Act. It's been stated by the Court many times. And the question here is, “Is 2 (a) to be construed to -- in a practical effect become a price-fixing law for any manufacturer who does business on a national basis?” Is he going to have to charge the same price in every area or be -- run the risk of violating 2 (a), so that – that's the construction problem is before the Court. To be sure, 2 (a) does limit competition in some respect, the question is how much should it limit competition?
Hugo L. Black: What was the difference in price that they made among testimony of Saint Louis?
Edgar E. Barton: There would be no question there'd be a discrimination in price.
Hugo L. Black: So really it's a question of how far it reaches.
Edgar E. Barton: There's a question of how far it reaches in a territorial price case, Your Honor. Now, as I pointed out earlier in an answer to your question, we don't -- we can think that the case can be decided on the ground that it was decided by the Court of Appeals. That doesn't mean this Court has to take all the languages the Court of Appeals used.
William J. Brennan, Jr.: (Inaudible)
Edgar E. Barton: Yes.
William J. Brennan, Jr.: Mr. Elman made the observation I think that throughout the hearing, the examiner tried to get from AB an answer the question why did you pick St. Louis? If you were suffering lost sales outside of Saint Louis when the regionals didn't go though when you went up why didn't go out to try your experiment somewhere else?
Edgar E. Barton: Your Honor, we answered that question.
William J. Brennan, Jr.: Well, that's what I wanted. What was the answer?
Edgar E. Barton: The answer to that question was that Saint Louis with the home market of Anheuser-Busch. It's where brewery was located. There's no point from St. Louis to other area. Therefore, St. Louis was the place where there'd be no extra cost in doing it. Secondly, we had well presented the St. Louis area. That was our home market. Our competitors had 30%, (Inaudible) had something like 25% and one or the others had 35%. We had a potential for growth in St. Louis for increased sales by decreasing prices there. In St. Louis, we distributed directly to retailers. We didn't have to depend on chain that the price reduction would be passed on to retailers by the wholesalers where we distribute in most other areas. Those are the reasons that we reduced prices in St. Louis and we told them, time and time again in the record. Now, we contend, Your Honor here that even if this Court should not adopt the reasoning adopted below. The Court could and should examine the other two contentions and rule on them here. Now, it's clear that the Court has the power to do so. It's clear also, it seems to me, that the Court should do so here for two reasons. In the first place, this case in its various facets has attracted wide attention in the commercial world. And until this issue of whether difference in prices is discrimination and whether therefore manufacturers can be sued for having different prices, it's a clog on commercial competition. And it should be decided and decided here now. Secondly, the Commission is carrying -- has instituted a number of cases in industries diverse as oil and milk based the same theory. If the theory is wrong, they should be told so to save time and for that reason, we think that the other two issues should be examined. Now, in connection with the issue of injury to competition, the Commission's sole basis for claimed injury here is that some of these competitors temporarily lost business in St. Louis and we temporarily gained something. Now, that has never been considered by any court to be a sufficient basis to find injury to competition. In all of the other cases where there has been a finding of injury to competition based on a territorial price case, there has been one competitor in an area. The sales have been below that competitor's price or below cost. The period of the price reduction has been an extended one so that the competitor was driven out of business and also, there's been a destruction of a channel of distribution of the competing seller as in Maryland Baking. Now, here we have no one of these things, or anything that's comparable to it. The fact here is that there are multiple substantial competitors in the area of the price reduction. The price reductions were made only in the one city, in the County of St. Louis and the competitors were firmly entrenched elsewhere. Reductions were completely temporary in nature. Competitors listed the effects of those reductions. The reductions were at no time below their price of the competitors. All the competitors continued to sell to the same retailers to whom they'd sold previously. All the competitors pursued normal competitive activities putting out new brands, advertising programs and last but not least, the competitors continued to make substantial profit. On that basis, Your Honor, we contend that there was no injury to competition. It's a legal question really in this case whether there was injury to competition because the facts they're not really disputed, the only question is whether temporary diversion of sales from substantial companies amounts to injury to competition within the meaning of Robinson-Patman and I submit that it does not.
Hugo L. Black: Whether that you -- you're arguing I suppose that the injury to competitors by the verdict is their business, this is not an injury to competition.
Edgar E. Barton: We do argue that in our brief, Your Honor but we don't concede and don't think there's injury to competitors here either.
Hugo L. Black: Well If it takes their business -- if I read now the current posture that is I understand is that the basic charge the Commission made according to it's charge, and I think you've made the adjoining issue on it right there where they said it is charged, they said your step was so good and respondent discriminated in price between different purchasers (Inaudible) rate and quality with the effect among other things that the verdict substantial business from respondent to competitor to the respondent.
Edgar E. Barton: Your Honor, we take issue that that is legal injury under Section 2 (a).
Hugo L. Black: I'm sure that's not enough injury to competition.
Edgar E. Barton: That's right, Your Honor. That it's not.
Hugo L. Black: They are taking the position as I understand it that the change in or difference in price in anyone place it that it affects diversion of business from competitors of that place for national policy is a violation of 2 (a).
Edgar E. Barton: That is their position, Your Honor and we think it's wrong. Thank you.
Earl Warren: Mr. Elman.
Philip Elman: The Court, please, though the argument has covered a broad ground, I believe that the issue actually presented to this Court for a decision is rather narrow is a very important one. And that issue is the correctness of the construction of the statute which was made by the Court of Appeals at the very threshold of the appeal and on the basis of its disposition of that question the Court of Appeals did not reach the issues which were actually presented for review in the petition for review of the respondent. There were issues as to whether the findings as to injury to competition were adequately sustained by the evidence, whether there was a -- the respondent had established the meeting competition in good faith defense but the Commission's order was too broad. The Court of Appeals, in its opinion which appears in Volume 3 of the record starting at page 1550, assumes without upholding but it assumes the findings of the Commission that there was such an injury to competition as required by Section 2. It assumes the correctness of those findings without examining them. The Court of Appeals as I mentioned earlier, accepted as a premise of its decision that this was a quote, “predatory pricing practice.” It assumed that it was directed at respondent's competitors. It said, “Notwithstanding, those findings of injury to competition in the St. Louis market, that there was no discrimination because there was no discrimination between purchasers there could be no violation of Section 2,” the Court of Appeals said that there has to be a relationship between the purchasers who had charged the different prices in order for there to be a discrimination. It says that where two purchases from a seller are competing with each other, that competition creates a relationship that entitles them to comparable treatment as to the price. It also quoted the statement of Representative Utterback as to the prices being so low as to involve a sacrifice of -- of profits and costs that made up in a higher price. From that statement, the respondent finds that the Court of Appeals does not limit its holding of a relationship to situation where are there are competing customers, but it also -- it may exist according to respondent's reading between non competing customers if there is a sale at so low a price that it affects the purchaser in another area, a non competing purchaser who pays the higher price. That's a very narrow construction of the statute, but it is an extremely important one because if that is accepted in our view, it (Inaudible) Section 2 of the Clayton Act of 1914 as it was incorporated and broadened by the Robinson-Patman Act in 1936. It would require a showing not only that there'd be an injury even if the injury would be a complete destruction of the seller's competition in the market of the price cut that would not be enough. You would also have to show a relationship to the purchasers and other markets paying the higher price. That relationship, Mr. Barton conceded in response to the questions from the bench would be established if there was a purpose to destroy competitors. Now, I cannot understand and I don't think --
Earl Warren: Go ahead and finish this afternoon.
Philip Elman: I don't -- and I don't see how the existence of a purpose in one market to destroy the competitors of the sellers in that -- of the seller in that market has anything to do with the purchasers in the other markets who pay the higher price and I think it was for that reason that he was somewhat reluctant to concede that that was a violation of the statute because if you need a relationship between purchasers, clearly the -- the existence of the predatory purpose assuming the facts are required which is of course another question that, that has nothing to do with the relationship to the purchasers in the other areas. Similarly, he said it does not have to be a reduction below cost and he conceded in response to Mr. Justice Frankfurter's question that if it was below the normal profit, that that's a violation -- that could also be a violation but that also could indicate a relationship. We -- we don't see how even a reduction below cost in one area has anything to do with the price in another area unless it'd be assumed as a matter of law that whenever a seller reduces his prices in one area, it necessarily comes out as either it's capital or it's profits or whatever he -- he makes from his business all over the country. We -- if -- if the statute is to be interpreted as meaning to Federal Trade Commission or a plaintiff in a private treble damage action who was injured by -- by this kind of a practice has to make present cost accounting date to show that that lawsuit had actually been incurred by the seller when he reduces his price for a discriminatory purpose. And that he has actually passed them on to the purchasers in the other market we think that is the -- that -- that the Clayton Act has been substantially appealed.
Hugo L. Black: I would like to ask you one question just to clearing my mind (Inaudible). Suppose in California, Mississippi, and North Carolina, they were selling this beer at a low cost or at high prices as they were in St. Louis, your injury shown was nothing more as far as St. Louis is concerned than the diversion of business from Anheuser-Busch's competitors in St. Louis, is that the Government position that territorially speaking they have -- the price has to be the same in all those places?
Philip Elman: No that is the Government's -- that's not the Commission's position. It never has been the Commission's position. In this very case prior to January 1954 there were different prices for Budwiser all over the country. The Commission has never challenged the existence of different prices.
Hugo L. Black: What is the -- what is the standard then --
Philip Elman: The standard is whether the lowering --
Hugo L. Black: In St. Louis.
Philip Elman: The standard -- the standard of the -- of -- of the statute is whether the -- the lower price has the effect of substantially lessening competition or injuring, destroying or preventing competition or tending to create a monopoly and does not come within the provisos as to -- with giving the -- the fact the respondent before the Commission the defense of fluctuating market conditions, cost justification, meeting competition in good faith and so on, but beyond all that Mr. Justice, beyond the explicit provisos the whole purpose of Section 2 which -- which has to be considered in construing it is that it was intended to prevent injuries to competition, destructions of a competition in any action.
Hugo L. Black: But those were -- there were -- what I want to get at is that so far as here when I read the -- in Commission's opinion at the beginning they -- what it is they charged, they indicate that diversion of business of Anheuser-Busch's competitors in St. Louis by reason of a price different, lower than -- than it is outside of St. Louis is enough to violate the Act.
Philip Elman: I don't think that the -- that that is -- that it's really an accurate statement of Commission's position. That -- that you have here --
Hugo L. Black: I said that was the impression I said -- (Voice overlap)
Philip Elman: I think if Your -- Your Honor you will read the trial examiner's opinion here which the Commission adopted and it added to it its own opinion, because you read the two of them together if you also read -- I -- I hesitate to add to your burden sir, but just -- to understand the Commission's position in this classification is you not only have to read what it -- it -- it said here, you have to read what it said in cases like the -- the General Foods case and the Pure (Inaudible) case and from -- from the whole context of Federal Trade Commission action in this field, it seems to me it's wholly unjustified to -- to attribute to the Commission a position which we denied in our reply brief that any difference in price is a price discrimination.
Hugo L. Black: Do you have -- do I understand you to say it has to be --
Philip Elman: There has to be an injury.
Hugo L. Black: -- predatory is that word or what is it? Does it have to be predatory or does is it have to be doing it to injure --
Philip Elman: There has to be --
Hugo L. Black: (Voice Overlap) somebody as the word was used or hold the trouble with the head?
Philip Elman: Well in its brief in this Court the respondent has quoted for on page 17 of Anheuser-Busch's brief, they have quoted from a statement of the Commission and its policy towards geographic price of things which you have it here and we -- we -- they say if I may take the time with you, injury to competition which one seller imposes upon another raises a few problems since it is a conception which can be traced back to the beginnings of the Antitrust Laws. It usually arises when the discriminating seller quotes lower prices to the customers of his competitors in such a way, in such a way -- in such a way that he jeopardizes the continuance of effective competition by these competitors and thus tends to acquire a monopoly of the commodity sold, except where such a tendency toward monopoly appears the Commission did not regard an effort to get business from a competitor by sporadic -- sporadic price reductions as illegally injurious to that competitor, they don't use the word predatory. But I think --
Hugo L. Black: Well that's struck to mean it's our --
Philip Elman: The statute is -- is without --
Hugo L. Black: I understand that but I'm -- I'm trying to find out, do you say that there has to be some purpose shown to do evil or to injure competition?
Philip Elman: I think that in almost every case were the Commission finds that there is an injurious destructive effect on competition or a monopolistic tendency the evidence upon which that kind of finding has to be predicated would exclude a legitimate normal competitive purpose of just striving to get a business with expected competitors.
Charles E. Whittaker: But -- but the finding does have to supported by evidence?
Philip Elman: Of course and that -- and whether it's supported by evidence in this case is question which will be considered by the Court of Appeals on remand if the Court so –-
Charles E. Whittaker: Now I would like to ask you if I may please just this, addressing my attention first to the competition between sellers, is it your position that because Anheuser-Busch reduced prices, but never too less than Falstaff and Griesedieck in the St Louis area, it's legally possible that a finding of discrimination is yet sustainable on the record.
Philip Elman: Yes that's the Commission's --
Charles E. Whittaker: Alright now then number two, is it your position that because Anheuser-Busch sells beer at $3.15 per case in Philadelphia, a thousand miles in North from St. Louis and at the same time sold it in St. Louis at $2.93 a case that there is a discrimination between purchasers which may tend to the lessen competition at either market?
Philip Elman: The difference in price and the elimination of the price differential between the national beer, premium beer and the regional beer gets you -- has the hurdle of a discrimination. It does not get you past the hurdle of substantially lessening competition tending to a monopoly etcetera, etcetera. The Commission's -- the Commission certainly cannot find an illegal discrimination from the fact, the mere fact of the difference in price. It has to show these consequences so far as the process of competition is concerned, that's in the statute.
Charles E. Whittaker: Well I -- as I understand the statute. It makes in one package a discrimination between purchasers unlawful where the effect is to substantially lessen competition or tend to create a monopoly. So --
Philip Elman: They also have proviso –-
Charles E. Whittaker: Yes I know it, but the discrimination is not simply because there is a difference unlawful unless it's in the case were the effect is the condemned one, isn't that true?
Philip Elman: That's right, and in the effect, the effect qualifies, modifies and gives substance and color to the -- to what's discrimination.
Charles E. Whittaker: Alright.
Earl Warren: Mr. Elman before you sit down would you -- would you state the Government's position on whether this Court or the Court of Appeals should review this record to -- to determine the other issues that are involved?
Philip Elman: But we did not think it would be appropriate for us to ask Your Honor to review those questions or for us to argue them here under the -- under the well established practice of the Court. You've got here a -- a decision of the Court of Appeals on an initial question of statutory construction which on its view made it unnecessary to reach all the questions that were -- that were the subject matter of these 1500-page record before the Commission. The issues before the Court of Appeals are not just simple issues of law. You've got here as Mr. Justice Whittaker has pointed out, a very imprecise kind of statute. You've got findings of fact which are -- are contested as being without evidentiary support that their arguments -- that the findings made by the examiner are not really the findings of the Commission. You have the arguments here as to the scope of the Commission's order and whether they're -- there are provisos of the statute that are implicit. It should be explicit and so on. It's a -- all -- there's a -- there's a range of -- of questions that's -- that's presented and argued in the -- in the brief for the respondent which we would -- we would be very glad to have the Court consider them and it isn't for any fear that this Court is any less favorable a forum for us than the Court of Appeals, we don't argue that. Thank you.